NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

WALLACE OENGA, GEORGENE SHUGLUK,
LEROY OENGA, SR., MICHAEL DELIA, TONY
DELIA, JOSEPH DELIA, JENNIE MILLER AND

TRINITY DELIA,
Plaintiffs-Appellants,

V.

UNITED STATES,
Defendant-Cross Appellant,

AND

BP EXPLORATION (ALASKA) INC., CHEVRON
U.S.A. INC., CONOCOPHILLIPS ALASKA, INC.,
AND EXXONMOBIL ALASKA PRODUCTION INC.,
Defendants-Cross Appellants,

AND

FOREST OIL CORPORATION
AND KUUKPIK CORPORATION,
Defendants.

2011-5074, -5077, -5078

Appeals from the United States C0urt of Federal
Claims in case n0. 06-CV-491, Judge Nancy B. Firestone.

oENGA v. Us 2
0N MOTION

ORDER

The parties move for leave to extend the briefing
schedule until July 30, 2012 due to settlement negotia-
tons.

Upon consideration thereof,
IT IS ORDERED TI-IATZ
The motion is granted

FOR THE CoURT

 0 8  /s/ Jan Horbaly
Date J an Horbaly
Clerk .
cc: Raymond C. Givens, Esq.
Bruce E. Faiconer, Esq. F"_ED
;:?:1::§;§‘:;§:;:;::§::; 
s21 JUN 0 8 2012